                                                                            E-FILED
                                                   Monday, 15 July, 2019 04:15:50 PM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

DANIEL KELLY,                        )
                                     )
          Petitioner,                )
                                     )
     v.                              )     Case No. 16-cv-2116
                                     )
UNITED STATES OF AMERICA,            )
                                     )
          Respondent.                )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Daniel Kelly’s

Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C.

§ 2255 (Doc. 1) and Amended Motion (Doc. 3). A hearing on the

Motion is not required because “the motion, files, and records of the

case conclusively show that the prisoner is entitled to no

relief.” Hutchings v. United States, 618 F.3d 693, 699–700 (7th Cir.

2010) (quotation omitted). Because Petitioner is not entitled to

relief, the § 2255 Motion and Amended Motion are DENIED.

                         I. BACKGROUND

     In June 2010, a federal grand jury charged Petitioner with

Distribution of 5 Grams or More of Cocaine Base Crack in violation

                             Page 1 of 7
of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). See United States v. Kelly,

United States District Court, Central District of Illinois, Urbana

Division, Case No. 10-cr-20038-2 (hereinafter, Crim.), Indictment

(d/e 7).

     Petitioner pleaded guilty pursuant to a plea agreement in

March 2011. See Crim., Plea Agreement (d/e 28); PSR (d/e 59).

The parties, as well as the Presentence Investigation Report (PSR)

prepared by the United States Probation Office, determined that

Petitioner qualified as a career offender under § 4B1.1 of the

advisory Sentencing Guidelines based on three prior Illinois felony

convictions: (1) Reckless Discharge of a Firearm in violation of 720

ILCS 5/24-1.5; (2) Aggravated Battery in violation of 720 ILCS

5/12-4(b)(8); and (3) Aggravated Robbery in violation of 720 ILCS

5/18-1(b). See Crim., Plea Agreement at ¶17 (d/e 28); PSR at ¶25

(d/e 59). Based on this finding, both the Plea Agreement and PSR

concluded that Petitioner faced an advisory guideline sentencing

range of 188 to 235 months of imprisonment. See Crim., Plea

Agreement at ¶19 (d/e 28); PSR at ¶67 (d/e 59). Petitioner entered

into a Plea Agreement with the Government pursuant to Federal

Rule of Civil Procedure 11(c)(1)(C), whereby both parties agreed that

                             Page 2 of 7
the appropriate sentence was 188 months, the low-end guideline

sentence. Crim., Plea Agreement at ¶20 (d/e 28).

     At the Sentencing Hearing on July 8, 2011, Judge Michael P.

McCuskey sentenced Petitioner to the agreed 188-month term of

imprisonment, along with four years of supervised release. See

Crim., Judgment (d/e 68).

     Petitioner had reserved his right to appeal a decision by the

district court holding that the Fair Sentencing Act (“FSA”) of 2010

was not retroactive and, therefore, did not apply to his case. Crim.,

Plea Agreement at ¶¶3,23 (d/e 28). Petitioner filed a timely Notice

of Appeal on this issue. While his appeal was pending, the

Supreme Court held in Dorsey v. United States, 567 U.S. 260, 132

S. Ct. 2321 (2012), that the FSA did apply to offenders, such as

Petitioner, whose crimes preceded the effective date of the FSA, but

who were sentenced after that date. The Seventh Circuit vacated

Petitioner’s conviction and ordered resentencing consistent with

Dorsey and the FSA. Crim., Mandate (d/e 93).

     On remand, the parties filed a Joint Motion to Amend the Plea

Agreement, requesting that the Court impose an agreed sentence of

151 months’ imprisonment—the low-end guideline sentence after

                             Page 3 of 7
the FSA. Crim., Motion (d/e 96). In January 2013, Judge

McCuskey granted the motion and resentenced Petitioner to 151

months of imprisonment, to be followed by a three-year term of

supervised release. Crim., Amended Judgment (d/e 99).

     On April 27, 2016, Petitioner filed this Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C § 2255 (Doc. 1). As

further explained in his Amended Motion (Doc. 3), Petitioner seeks

to challenge his sentence under Johnson v. United States, 135 S.

Ct. 2551 (2015), which held that the residual clause of the Armed

Career Criminal Act is unconstitutionally vague. 135 S. Ct. at 2563;

18 U.S.C. § 924(e)(2)(B)(ii) (the ACCA “residual clause”) (defining the

term “violent felony” to include “conduct that presents a serious

potential risk of physical injury to another”).

     Petitioner argues that, after Johnson, the identically worded

residual clause of the sentencing guidelines, § 4B1.2(a)(2), is also

unconstitutionally vague. Accordingly, because his designation as

a career offender relied on the finding that his conviction for

Reckless Discharge of a Firearm was a crime of violence under the

sentencing guidelines’ residual clause, he argues he should not

have been sentenced as a career offender. The Government filed its

                              Page 4 of 7
response (Doc. 8) on July 8, 2016, and Petitioner filed his reply

(Doc. 9) on August 1, 2016.

     In August 2016, the Seventh Circuit held that Johnson

applied to the advisory guidelines. United States v. Hurlburt, 835

F.3d 715, 725 (7th Cir. 2016) (applying Johnson and holding that

the residual clause in U.S.S.G. § 4B1.2(a)(2) was unconstitutionally

vague). But, on March 6, 2017, the United States Supreme Court

decided Beckles v. United States, holding that the “advisory

Guidelines are not subject to vagueness challenges under the Due

Process Clause” and that the residual clause in § 4B1.2(a)(2) is not

void for vagueness. 137 S. Ct. 886, 890 (2017) (also abrogating

Hurlburt).

                           II. ANALYSIS

     A person convicted of a federal crime may move to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Relief

under § 2555 is an extraordinary remedy because a § 2255

petitioner has already had “an opportunity for full process.”

Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007).

     Here, Petitioner’s Johnson claim is foreclosed by the decision

in Beckles. Petitioner challenges his designation as a career

                              Page 5 of 7
offender based on his prior conviction of Reckless Discharge of a

Firearm to the extent that it qualified as a crime of violence under

the Guidelines’ residual clause. In light of Beckles, the “advisory

Guidelines are not subject to vagueness challenges under the Due

Process Clause” and the residual clause in § 4B1.2(a)(2) is not void

for vagueness. 137 S. Ct. 886, 890 (2017). Accordingly, Petitioner’s

Johnson claim must be denied.

                 III. CERTIFICATE OF APPEALABILITY

     If Petitioner seeks to appeal this decision, he must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c) (providing that

an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues

a certificate of appealability). A certificate of appealability may

issue only if Petitioner has made a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Such a

showing is made if “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a

different manner.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct.

1595 (2000). In light of Beckles, no reasonable jurists could debate

whether the petition should be denied. The Court declines to issue

                              Page 6 of 7
a certificate of appealability.

                           IV. CONCLUSION

     For the reasons stated, Petitioner Daniel Kelly’s Motion and

Amended Motion to Vacate, Set Aside, or Correct Sentence Under

28 U.S.C. § 2255 (Docs. 1 and 3) are DENIED. The Court declines

to issue a certificate of appealability. This case is CLOSED.

     Additionally, the Court also notes that while Petitioner has not

notified the Court that his address has changed, the BOP Online

Inmate Locator states that Petitioner is now residing at FCI Oxford

with the following mailing address:

     Daniel Kelly
     15029-026
     FCI OXFORD
     FEDERAL CORRECTIONAL INSTITUTION
     P.O. BOX 1000
     OXFORD, WI 53952

Accordingly, the Clerk is DIRECTED to update Petitioner’s mailing

address and send a copy of this order to his new address.

     ENTER: July 15, 2019

                            /s/Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                                  Page 7 of 7
